Citation Nr: 1760983	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  10-03 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for hypertension, to include as secondary to asserted in-service herbicide exposure.


WITNESS AT HEARING ON APPEAL

Appellant

  
ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active military service from July 1973 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In December 2015, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.

In November 2014, May 2016, and June 2017, the Board remanded this matter for additional development and readjudication.

Additional evidence was added to record by the RO after the December 2016 supplemental statement of the case was issued, including records from the Social Security Administration (SSA) and VA treatment records dated through November 2017.  However, as this evidence is not pertinent to the service connection claim on appeal or is essentially duplicative of records already considered (i.e., shows treatment for present hypertension), the Board can proceed without seeking waiver of RO initial review of such evidence or remanding this matter for RO initial review.  38 C.F.R. § 20.1304 (2017).

VA correspondence dated in October 2017 notified the Veteran that a Board hearing had been scheduled for November 13, 2017.  However, he did not appear for the hearing and he has not provided good cause for his absence.  Therefore, the Veteran's hearing request is deemed withdrawn and the Board may continue with appellate review.  38 C.F.R. § 20.704(d) (2017).

The Board notes that while the Veteran was previously represented by a private attorney, the attorney withdrew representation in a letter received in July 2017.  The attorney provided a copy of the letter to the Veteran, and the Veteran has not objected to the attorney's withdrawal of representation.  As the private attorney withdrew and the Veteran has not appointed a new attorney, agent, or representative, he is currently unrepresented.


FINDING OF FACT

Hypertension was not present in service, was not manifested to a compensably disabling degree within the first year after the Veteran completed his active service, and is not shown to be etiologically related to service, to include asserted in-service herbicide exposure. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  

VA's duty to notify was satisfied by a letter dated in May 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

VA has obtained service treatment records, service personnel records, private treatment records, records from SSA, and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  The Veteran was also repeatedly given the opportunity to submit, or authorize VA to request copies of private treatment records.  In addition, review of the December 2015 Board hearing transcript demonstrates that the undersigned complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Veteran was provided with a VA examination and medical opinion in conjunction with the service connection claim on appeal in August 2016 to clarify the nature and etiology of his claimed hypertension.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159 (2017); see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the August 2016 medical opinion obtained by VA was adequate, as it was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's claim was previously before the Board in June 2017 and remanded for additional development, to include scheduling a Board hearing.  Based on a comprehensive review of the record, the Board finds substantial compliance with the June 2017 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as cardiovascular-renal disease, including hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under VA regulations, hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).  Hypertension is defined as meaning that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Under Diagnostic Code 7101, a 10 percent evaluation is assignment for hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  

In addition, medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary, 896 (32nd ed. 2012).

A veteran who served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed to herbicides during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2017).  If a veteran was exposed to an herbicide agent during active service, certain diseases are deemed service-connected.  38 C.F.R. § 3.309(e).  While hypertension is not one of the diseases that are presumptively associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e), service connection for hypertension may still be established with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records only contained two blood pressure readings.  On the June 1973 service entrance examination report, the Veteran's blood pressure was 138/74, but it was only 112/78 in May 1976 when he had his separation examination. 

Post-service treatment records showed systolic pressures mostly in the 130s and 140s but as high as 160 to 200 as early as October 1976 and as low as 96 in October 2002.  His diastolic pressure has ranged from 60 to 100.  Evidence of record establishes that an initial diagnosis of hypertension was made some time in the early part of 1992 as private psychiatric treatment records show a diagnosis of hypertension treated by medication in a July 1992 Semi-Annual Psychiatric Evaluation.  Private treatment records show continued treatment through at least 2000.  However, VA treatment records do not show any treatment for or diagnosis of hypertension until 2011, except for a notation in June 2001 that the Veteran had a history of hypertension. 

In an August 2016 VA examination report, the examiner diagnosed hypertension with a date of diagnosis of 2008.  The examiner noted that the Veteran was officially diagnosed and started on medication for high blood pressure in 2008.  It was further noted that there were variable blood pressure readings in VA treatment records on medication, though Veteran reported good compliance and denied chest pain, shortness of breath, or palpitations.  

After examining the Veteran and reviewing the evidence of record, the examiner opined that the claimed hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In the cited rationale, the examiner highlighted that blood pressure readings during service at entry (138/74) and at separation (112/78) as well as in October 1976 (130/70) were all normal.  Though Veteran had intermittently elevated blood pressures documented from 1979 onwards, the examiner also commented that numerous normal blood pressures documented during those periods as well, which was indicative that elevated blood pressures were likely related to acute stress or agitation rather than essential hypertension.  The examiner found that essential hypertension was first diagnosed and treated in 2008, more than thirty years after separation from service, concluding that it was less likely than not that the Veteran's hypertension incurred in service or manifested to a compensable degree within a year of separation.

Entitlement service connection for hypertension is not warranted.  As an initial matter, there is no factual basis in the record that hypertension was incurred during service, or manifested as a chronic disease within a year thereafter, or for several years after his discharge from service in 1975.  Available service treatment records do not reflect findings of hypertension, elevated blood pressure, or any other heart disorder at military service discharge.  In addition, as the Veteran was not shown to have served in Vietnam, his exposure to herbicides is not presumed, and hypertension is not one of the diseases that are presumptively associated with exposure to herbicides under 38 C.F.R. § 3.309(e). 

Post-service medical evidence of record first showed findings of hypertension decades after the Veteran's separation from active service.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Evidence of record clearly reflects that hypertension was not manifested to a compensably disabling degree within the first year after the Veteran completed his active service in 1975.  

The Board is cognizant that post-service medical evidence of record showed findings of hypertension.  However, significantly, the record does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's hypertension and his active military service, and the Veteran has not identified or alluded to the existence of any such opinion.  In fact, in the August 2016 VA medical opinion, the examiner specifically opined that hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In fact, the examiner found that essential hypertension was first diagnosed and treated in 2008, more than thirty years after separation from service, concluding that it was less likely than not that the Veteran's hypertension incurred in service or manifested to a compensable degree within a year of separation.  The examiner provided a complete rationale for the stated opinion, citing to a detailed review of the evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

As such, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's claimed hypertension was incurred in service, manifested as a chronic disease within a year after service discharge, or was etiologically related to events in service weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The statements from the Veteran are competent evidence as to observable symptomatology, including pain.  See Barr, 21 Vet. App. at 307.  However, the statements that the Veteran's current hypertension began during service, manifested as a chronic disease within a year after service discharge, or was a result of active service draw medical conclusions, which the Veteran is not qualified to make. Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's claimed disorder falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the August 2016 VA examiner considered the Veteran's lay assertions when providing the aforementioned medical opinion.

Accordingly, service connection for hypertension is not warranted.  The evidence of record simply does not establish either on a direct or presumptive basis that the Veteran's hypertension was present in service, was manifested to a compensably disabling degree within the first year after service discharge, or was etiologically related to service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


